UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1998


LARRY CHARLES FURR,

                Plaintiff - Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     Richard M. Gergel, District
Judge. (6:13-cv-01229-RMG)


Submitted:   February 27, 2015            Decided:   March 9, 2015


Before KEENAN and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Larry Charles Furr, Appellant Pro Se.   Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Larry    Charles      Furr     filed     applications        for    disability

insurance       benefits     (“DIB”)    and      supplemental        security    income

(“SSI”)     benefits,      claiming     that     he    had   become     disabled   and

unable to work on March 1, 2010.                 Both applications were denied

by    the   Commissioner         of   the   Social       Security      Administration

(“Commissioner”).            Upon Furr’s request, an administrative law

judge (“ALJ”) held a hearing, in which Furr amended the alleged

onset    date     of   his    disability        to    October   3,    2011.      After

considering the evidence, the ALJ concluded that Furr had not

been disabled for purposes of his DIB and SSI applications.

      After exhausting his administrative appeal, Furr filed a

complaint in the district court.                He asserted that the decisions

of the ALJ and the Appeals Council were contrary to law and not

supported by substantial evidence.                   The district court, adopting

the   magistrate       judge’s    recommendation        over    Furr’s     objections,

determined         that       substantial            evidence        supported      the

Commissioner’s decision and affirmed the denial of benefits.

      Although Furr raises numerous issues for review on appeal,

we address only one.           Furr claims that the ALJ erred by deciding

his case without considering the documents constituting his SSI

application.       The Commissioner concedes, and our review of the

record before us confirms, that Furr’s SSI application is absent

from the administrative record submitted by the Commissioner to

                                            2
the district court.        Furthermore, after reviewing the record, we

cannot     say    that   the   SSI     application         was    included    in    the

administrative record before the ALJ.                  Furr further alleges that

his SSI application included evidence of a neuropathy diagnosis,

which, if he is accurate, is inconsistent with the ALJ’s finding

that the record contained no diagnosis of neuropathy.

      We “review[] the record to ensure that the ALJ’s factual

findings    are    supported   by     substantial          evidence   and    that   its

legal findings are free of error.”                 Radford v. Colvin, 734 F.3d

288, 295 (4th Cir. 2013).            “A necessary predicate to engaging in

substantial evidence review is a record of the basis for the

ALJ’s ruling.”       Id.   Thus, “[i]f the reviewing court has no way

of evaluating the basis for the ALJ’s decision, then the proper

course, except in rare circumstances, is to remand to the agency

for   additional     investigation      or       explanation.”        Id.    (internal

quotation marks omitted).           Additionally, “the ALJ must fully and

fairly   develop     the   record      so       that   a   just   determination     of

disability may be made.”             Clark v. Shalala, 28 F.3d 828, 830

(8th Cir. 1994); see also Marsh v. Harris, 632 F.2d 296, 299

(4th Cir. 1980).

      Based on the record before us, we conclude that the only

evidence in the administrative record that was considered by the

ALJ concerned the period of disability and impairments alleged

by Furr in his DIB application.                 Although Furr’s SSI application

                                            3
appears to concern the same period of disability and impairments

as he alleged in his DIB application, Furr asserts that his SSI

application included evidence that was not adduced in his DIB

application and that apparently was not considered by the ALJ.

The absence of Furr’s SSI application from the administrative

and   district     court      records    precludes    a   determination       whether

Furr’s    allegations         concerning        the   evidence     from      his   SSI

application are accurate.           Due to this absence, we conclude that

the ALJ failed to adequately develop the record, and that the

record before the district court did not allow it to adequately

evaluate the basis for the ALJ’s decision.

      Accordingly,       we     vacate    the    district     court’s     order    and

remand    the    case    to   the   district      court   with    instructions      to

remand the case to the agency for further proceedings consistent

with this opinion.            We dispense with oral argument because the

facts    and    legal    contentions      are    adequately      presented    in   the

materials       before   this    court    and    argument   would    not     aid   the

decisional process.

                                                            VACATED AND REMANDED




                                           4